Order filed November 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00634-CV
                                    ____________

        MICHAEL NAVARRO AND TAMRA NAVARRO, Appellants

                                          V.

                           BASILIO BASQUEZ, Appellee


                          On Appeal from the County Court
                                 Lee County, Texas
                             Trial Court Cause No. 3435

                                     ORDER

      Appellant’s brief was due October 15, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 21, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM